Title: From John Adams to Benjamin Stoddert, 20 July 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy July 20th 1799

I have received your two favors of the 13th & 15th, & thank you for the very satisfactory information you give me of our naval affairs, & your plans for future operations, which appear to me to be very judicious. I return Capt Tingey’s letters, which I esteem very much, & agree in wishing his commission was of an earlier date.
My resolution is irrevocable, that Talbot shall go in the constitution. All things are setled, & nothing but contrary winds have prevented his being at sea from last monday. Beal & Knox stay at home—Hull Hamilton, Collins & Bass are the four lieutenants—In point of merit & services there is not an officer in our Navy, who can bear any comparison with Talbot, as I will ere long convince you.
